DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Document No. 9-48461 to Takamura.
Regarding claim 1, Takamura discloses a foldable wrapping paper (1), wherein the foldable wrapping paper comprises a wrapping paper body, the wrapping paper body comprises easy-to-tear folding lines (2; machine translation paragraphs [0013], [0016], and [0018]), the easy-to-tear folding lines comprise a plurality of perforations (2) running through the wrapping paper body, the easy-to-tear folding lines divide the wrapping paper body into a plurality of basic units (paragraphs [0005], [0010], [0012], [0013], and [0020]); when in the folded state, the wrapping paper body is folded into a shape of size of one or more basic units along the easy-to-tear folding lines (Fig. 1), and when in the unfolded state, one or more basic units can be torn along the easy-to-tear folding lines from the wrapping paper body and detached from the wrapping paper body (paragraphs [0010]-[0013], [0017], and [0020]).
Regarding claim 2, Takamura discloses linear perforations are orthogonal to each other at intervals of 18 cm in both a width direction and a flow direction of the paper (paragraph 
Regarding claim 3, Takamura discloses the wrapping paper body is made of paper of 80 g/m2 to 120 g/m2 (paragraph [0008]).
Regarding claim 4, Takamura discloses the perforations are evenly distributed on the easy-to-tear folding lines (paragraphs [0012] and [0015]).
Regarding claim 5, Takamura discloses the perforations are elongated (paragraph [0012]).
Regarding claim 7, Takamura discloses the length of the cut portion can be adjusted in the range of 1.5 to 3 mm, and the length of the jumpsuit portion can be adjusted in the range of about 0.8 to 2.2 mm (paragraph [0012]), which encompasses the recitation “the number of perforations per inch on the easy-to-tear folding line is twelve.”
Regarding claim 8, Takamura discloses the wrapping paper body comprises a plurality of basic unit rows, each basic unit row having a plurality of basic units (Fig. 1).
Regarding claim 9, Takamura discloses the wrapping paper body is in a rectangular or square shape (Fig. 1).
Regarding claim 10, Takamura discloses the wrapping paper body is folded into a shape of size of one or more basic units (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 9-48461 to Takamura.
Takamura discloses the claimed invention, except for the size of the perforations along the easy-to-tear folding lines being 1 mm.  Takamura discloses a length of perforations less than 1.5 mm and spaced apart greater than 2.2 mm makes the wrapping paper somewhat difficult to cut (paragraph [0012]).  However, Takamura does not disclose a length of perforations less than 1.5 mm alone renders the wrapping paper inoperative.  Therefore, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the length of perforations 1 mm in the wrapping paper of Takamura, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734